PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
The disciplinary board found that Dean Mosley has complied with the terms of his suspension and recommends that he be reinstated to the practice of law, conditioned upon his completion of the continuing education requirements for 1993 and his payment of all costs of these proceedings.
Accordingly, it is ordered that Dean Mosley be reinstated to the practice of law, said reinstatement conditioned upon Mr. Mosley’s completion of the continuing education requirements for 1993 and upon his payment of all costs of these proceedings.
REINSTATEMENT ORDERED.
LEMMON, J., not on panel.